Dear Mr. Zito:
You inquire whether you may continue in your full-time employment as a police officer with the City of Port Allen Police Department should you be elected City Marshal for the City Court of Port Allen. We respond in the negative.
The prohibition of law applicable in this instance is R.S. 42:63(D) of the Dual Officeholding and Dual Employment Laws of our state, R.S. 42:61,et seq. R.S. 42:63(D) provides, in pertinent part:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person  shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office
The prohibition is applicable because you contemplate holding employment and elective office within the same political subdivision, the municipality of Port Allen.
The foregoing opinion is supplemental to our previous opinion to you, Opinion 03-0388.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY:  ________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK/ams
Date Received:
Date Released:  October 31, 2003